                                            Case 5:18-cv-04492-BLF Document 38 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-04492 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13             v.

                                  14       KENNEDY BENJAMIN RINEY,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se filed a civil rights complaint pursuant to

                                  19   42 U.S.C. § 1983. On December 10, 2019, the Court found the second amended

                                  20   complaint, Dkt. No. 25, liberally construed, stated a cognizable Fourth Amendment claim

                                  21   against Defendant Officer Kennedy B. Riney of the Daly City Police Department. Dkt.

                                  22   No. 29 at 2-3.1 The Court ordered the matter served on Defendant, directing him to file a

                                  23   dispositive motion or notice regarding such motion. Id. On April 14, 2020, the Daly City

                                  24   Police Department filed a Statement Noting Death of Defendant Officer Riney, who

                                  25   passed away on March 18, 2018. Dkt. No. 36. Because the statement was not served on

                                  26   Plaintiff, the Court ordered the Clerk to serve a copy of the Statement Noting Death of

                                  27
                                       1
                                  28     In the same order, the Court dismissed Plaintiff’s claims under HIPAA and the ADA for
                                       failure to state a claim. Dkt. No. 29 at 3-4.
                                           Case 5:18-cv-04492-BLF Document 38 Filed 08/21/20 Page 2 of 2




                                   1   Defendant on Plaintiff along with a copy of its order on April 16, 2020. Dkt. No. 37.
                                   2   Plaintiff was advised to attempt to locate Defendant Riney’s successor or representative,
                                   3   and then request the Court order the Marshal to serve them with a statement noting the
                                   4   death of Defendant Riney. Id. at 3. Plaintiff was also advised that because Defendant
                                   5   Riney had not yet been served in this action, the claims against him may be subject to
                                   6   dismissal under Rule 4(m) of the Federal Rules of Civil Procedure. Id. Plaintiff was given
                                   7   ninety days from the date the order was filed to respond. Id. at 5.
                                   8            The time to comply has passed, and Plaintiff has failed to provide any information
                                   9   regarding service of this action on Defendant Riney’s successor or representative.
                                  10   Therefore, the claims against Defendant Riney are DISMISSED without prejudice under
                                  11   Rule 4(m) of the Federal Rules of Civil Procedure.
                                  12
Northern District of California
 United States District Court




                                  13                                             CONCLUSION
                                  14            For the foregoing reasons, Plaintiff’s claims against Defendant Kenney Benjamin
                                  15   Riney are DISMISSED without prejudice under Rule 4(m). There remaining no other
                                  16   claims in this matter, the entire case is DISMISSED.
                                  17            The Clerk shall terminate any pending motions as moot and close the file.
                                  18            IT IS SO ORDERED.
                                  19   Dated: __August 21, 2020_____                      ________________________
                                                                                          BETH LABSON FREEMAN
                                  20
                                                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\04492Saddozai_dism

                                  26

                                  27

                                  28                                                  2
